Order entered November 20, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01017-CV

                  JOHN TATUM AND MARY ANN TATUM, Appellants

                                              V.

         THE DALLAS MORNING NEWS, INC. AND STEVE BLOW, Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-07371

                                          ORDER
       We GRANT the parties’ November 19, 2014 joint motion for extension of deadlines to

file briefs. We ORDER appellees to file their brief no later than January 9, 2015 and appellants

to file their reply brief no later than February 13, 2015. No further extensions will be granted

absent exigent circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE